 1 McGREGOR W. SCOTT
   United States Attorney
 2 AUDREY B. HEMESATH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
 5
   Attorneys for Plaintiff
 6 United States of America
 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9
10
     UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-50 MCE
11
                                   Plaintiff,           STIPULATION AND ORDER SETTING STATUS
12                                                      CONFERENCE
                            v.
13
     KYUNG MIN KONG,
14
                                   Defendant.
15
16
17          This matter was previously set for status conference on April 22, 2019 before the Hon. Kimberly
18 J. Mueller, and time excluded through that date. The case has now been related to another matter and
19 transferred to the Hon. Morrison C. England, Jr., for all purposes. The parties therefore request that the

20 matter be set for an initial status conference on May 2, 2019, and that time be excluded through that
21 date. Discovery in this matter is voluminous, consisting of bank records and audio recordings, that
22 defense counsel will need time to review. Accordingly, the parties stipulate to an exclusion of time
23 pursuant to 18 U.S.C. §3161 (h)(7)(A)and (B)(iv)[reasonable time to prepare] and General Order 479,
24 Local Code T4 based upon continuity of counsel and defense preparation.
25 //
26 //
27 //
28

                                                         1
30
 1 Dated: April 4, 2019                                       Respectfully submitted,

 2
                                                              McGREGOR W. SCOTT
 3                                                            United States Attorney

 4                                                    By:     /s/ Audrey B, Hemesath
                                                              AUDREY B. HEMESATH
 5                                                            Assistant U.S. Attorney

 6
 7                                                    By:     /s/ Todd Leras
                                                              TODD LERAS
 8                                                            Counsel for KYUNG MIN KONG

 9
10                                                       ORDER

11           This matter is set for an initial status conference on May 2, 2019. The Court, having received,

12 read, and considered the parties’ stipulation, and good cause appearing therefrom, adopts the parties’

13
     stipulation in its entirety as its order. It specifically finds the failure to grant a continuance in this case
14
     would deny counsel reasonable time necessary for effective preparation, taking into account the exercise
15
     of due diligence. The Court further finds the ends of justice are served by granting the requested
16
     continuance and outweigh the best interests of the public and defendant in a speedy trial. Time from the
17
18 date the parties stipulated, up to and including May 2, 2019, shall be excluded from computation of time
19 within which the trial of this case must be commenced under the Speedy Trial Act, pursuant to 18

20 U.S.C. § 3161(h)(7)(A) and(B)(iv) [reasonable time for counsel to prepare] and General Order 479,
21
     (Local Code T4).
22
             IT IS SO ORDERED.
23
     Dated: April 8, 2019
24
25
26
27
28

                                                             2
30
